SCHWARTZ, Senior Judge.
In Lavrrick v. State, 45 So.3d 893 (Fla. 3d DCA 2010), we vacated Lavrrick’s life sentence without parole for robbery with a deadly weapon and armed carjacking committed when he was 16 years old and
*1142remanded for re-sentencing in light of Graham v. Florida, 560 U.S. 48, 130 S.Ct. 2011, 176 L.Ed.2d 825 (2010). After a full hearing, Lavrriek was then re-sentenced to 25 years in prison followed by 10 years probation. Lavrriek appeals from his new sentence, but we found no error.
Affirmed.